Citation Nr: 0400314	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02 22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for a chronic headache 
condition.  

3.  Entitlement to service connection for residuals of a left 
shoulder injury.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for sinusitis.  

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

8.  Entitlement to an increased (compensable) disability 
rating for status post fracture of the proximal phalanx, 
right little finger (dominant), currently rated at 0 percent 
or noncompensable.

9.  Entitlement to an increased (compensable) disability 
rating for status post fracture and dislocation of the distal 
phalanx, right ring finger (dominant), currently rated at 0 
percent or noncompensable.  

10.  Entitlement to an increased disability rating for status 
post arthroscopy, right knee, for torn meniscus, currently 
rated at 10 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
January 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The claims of entitlement to increased ratings for a right 
knee disability, a right ring finger disability and a right 
little finger disability, as well as entitlement to service 
connection for a chronic headache condition, residuals of 
left shoulder injury, bilateral hearing loss, tinnitus, and 
sinusitis will be addressed in the REMAND portion of this 
decision.  That part of this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1992, the 
RO denied service connection for a low back disorder; the 
veteran has since submitted new medical evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  Credible, uncontroverted medical opinion evidence 
demonstrates that there is a causal relationship between the 
veteran's current low back disorder and service.  

3.  Credible, uncontroverted medical opinion evidence 
demonstrates that there is a causal relationship between the 
veteran's current degenerative cervical disc disease and 
service.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision denying the veteran's claim 
for entitlement to service connection for a low back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2003).  

2.  Evidence submitted since the May 1992 rating decision is 
new and material; thus, the requirements to reopen the claim 
for a low back disorder have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303  (2003).

4.  Degenerative disc disease of the cervical spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran urges that he incurred injury to his low back and 
cervical spine while performing his duty as a Navy SEAL.  For 
the following reasons, the Board agrees, and will grant 
service connection for these conditions.  

VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2003); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2003); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form, to inform or assist the veteran with 
regard to the two claims currently being reviewed.  The 
record shows that the requirements of the VCAA were set forth 
in a Statement of the Case (SOC) in November 2002.  Treatment 
records identified by the veteran are associated with the 
claims file.  It appears from the contentions and arguments 
presented by the appellant that he is fully aware of the 
relevant law and evidence germane to his claim on appeal, and 
is aware, as well, of the responsibilities that both he and 
VA share with respect to the development of the claim.  The 
VCAA-notice contained in the SOC essentially informed him 
what evidence and information VA had and what VA would be 
obtaining and explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The SOC further 
informed the veteran of the provisions of the VCAA and VA's 
duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and post-service Navy 
records have been identified and obtained.  The Board finds 
that the claims for service connection for low back disorder 
and cervical disc disease are substantially complete.  The 
duty to assist also includes, when appropriate, the duty to 
conduct a medical examination of the claimant.  In this case, 
the RO did provide the appellant with VA compensation 
examinations.  

It is clear that the claimant has nothing further to submit 
with regard to these two claims, and adjudication of his 
claim can proceed.  Further delay of the appellate review of 
this case by the Board would serve no useful purpose given 
the favorable decision by the Board.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for an organic disease of the 
nervous system may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§  1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

With regard to the low back claim, the RO's 1992 decision is 
a final decision not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  In order to reopen his claim, 
the veteran must present new and material evidence with 
respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence associated with the claim at that time included 
available service medical records, negative for evidence of a 
chronic low back condition resulting from injury in service.  
It was noted that the veteran's low back pain was not a 
disability.  Based on those facts, the RO concluded in 1992 
that the back pain in service was not evidence of a chronic 
condition related to an injury in service.  Thus, service 
connection was denied.  

Evidence submitted since the denial in 1992 shows that the 
veteran has a diagnosis of lateral and foraminal stenosis of 
L4-5.  Furthermore, the neurosurgeon who had been treating 
the veteran for this problem, L. P. Mulligan, MC, USN, opined 
in April 2001 that the disabilities involving his cervical 
spine ad low back had likely gradually progressed for many 
years and likely started while the veteran was on active 
duty.  

As previously stated, the 1992 rating decision was final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

The evidence, received since the 1992 decision includes an 
opinion from a Navy neurosurgeon which indicates that the 
veteran currently has a low back disorder which is related to 
service.  The evidence was not previously submitted to agency 
decision makers, it bears directly and substantially upon the 
specific reason for the prior denial, it is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, supra; 38 C.F.R. § 3.156.  As such 
the Board finds that this evidence is new and material and 
the claim is reopened.

Service connection claims, low back and cervical disc disease

Service medical records show complaints of back pain without 
a diagnosis of an actual low back or cervical spine disorder.  
As noted, the veteran submitted a statement from Dr. 
Mulligan, a Navy neurosurgeon, indicating that the veteran's 
current low back disability is related to his years on active 
duty.  Dr. Mulligan also diagnosed cervical spondylosis and 
stenosis in the April 2001 report.  The doctor noted that the 
veteran required laminoplasties and laminoforaminotomies for 
this problem.  The doctor opined that the disease involving 
the cervical spine "undoubtedly" developed over the many 
years during the veteran's active duty and slowly progressed 
until the symptoms became incapacitating.  

The report from Dr. Mulligan is well-supported and consistent 
with the record.  Treatment records reflect that the veteran 
has in fact been treated at the Navy neurosurgery clinic, and 
that Dr. Mulligan has treated him.  The opinion is considered 
highly probative and credible.  It is not contradicted by any 
of the medical records.  Dr. Mulligan notes that the current 
condition involving the back and cervical spine is a result 
of the natural progression of the conditions that started in 
service.  This is consistent with the facts and circumstances 
of the veteran's lengthy service, as well as with his 
arguments.  Service connection can be granted for a 
disability first diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Thus, considering this evidence, the Board concludes that it 
is at least as likely as not that the veteran's current low 
back disorder and degenerative disc disease of the cervical 
spine began in service.  The evidence is in equipoise for the 
claims of service connection for a low back disorder and 
degenerative disc disease of the cervical spine.  Under such 
circumstances, the claim is granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted.  

Service connection for a low back disorder is granted.  


REMAND

As noted earlier in this decision, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  The veteran has 
not been fully informed consistent with the VCAA.  
Additionally, the Board believes that additional examination 
would be helpful in assessing the functional impairment 
caused by the veteran's service-connected right knee, right 
little finger and right ring finger.  Moreover, VA 
examinations would be helpful to determine whether it is at 
least as likely as not that any current hearing loss, 
tinnitus, left shoulder, sinusitis, or chronic headache 
disorder currently exists and whether it is at least as 
likely as not that these are related to service or any 
incident of service.  

Thus, the Board finds the duty to assist requires scheduling 
the veteran for additional examination in this claim.  

With regard to the duty to notify, in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Therefore, since this case is being 
remanded to cure other defect in the development of this 
claim, the RO must take appropriate action to fully notify 
and assist the veteran consistent with the VCAA and the 
current case law.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo 
orthopedic examination to assess the current 
manifestations of his service-connected right 
knee, right ring finger and right little 
finger disorders.  Ask the examiner to state 
in the report if the claims folder was 
reviewed.  All findings relevant to the 
claims of increased ratings for these 
disorders, should be recorded.  

Also, make arrangements with the appropriate 
VA medical facility for the veteran to 
undergo appropriate examinations to determine 
whether hearing loss, tinnitus, left 
shoulder, sinusitis, or chronic headache 
disorder currently exist and whether it is at 
least as likely as not that these are related 
to service or any incident of service, 
including whether it is at least as likely as 
not that any current sinusitis is related to 
deviated nasal septum in service.  Ask the 
examiner(s) to state in the report if the 
claims folder was reviewed.  All findings 
relevant to the claims should be recorded.  

2.  The RO must review the claims file and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), as 
well as the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, and any other applicable legal 
precedent.

3.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remain 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



